                   Case 20-12602-BLS           Doc 223       Filed 07/27/21        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


                                                                          )
    In re:                                                                )    Chapter 11
                                                                          )
    RED REEF ALTERNATIVE INVESTMENTS, LLC and                             )    Case No. 20-12602 (BLS)
    EMERGENT CAPITAL, INC.,1                                              )
                                                                          )    Jointly Administered
                                    Debtors.                              )    Re: Docket No. 216
                                                                          )
    In re:                                                                )    Chapter 11
                                                                          )
    IMPERIAL PREMIUM FINANCE, LLC,2                                       )    Case No. 20-12694 (BLS)
                                                                          )
                                    Debtor.                               )
                                                                          )    Re: Docket No. 53

       ORDER DISMISSING THE CHAPTER 11 CASES OF DEBTORS RED REEF
    ALTERNATIVE INVESTMENTS, LLC AND IMPERIAL PREMIUM FINANCE, LLC
                     AND GRANTING RELATED RELIEF

                   Upon consideration of the motion (the “Motion”)3 of Red Reef Alternative

Investments, LLC and Imperial Premium Finance, LLC (together, the “Red Reef/Imperial

Debtors”), as debtors and debtors-in-possession in the above-captioned chapter 11 cases, closing

the chapter 11 cases of the Red Reef/Imperial Debtors and granting related relief; as more fully

set forth in the Motion; and it appearing that this Court has jurisdiction over this matter pursuant

to 28 U.S.C. §§ 157 and 1334; and it appearing that this proceeding is a core proceeding pursuant

to 28 U.S.C §§ 1408 and 1409; and adequate notice of the Motion having been given; and it

appearing that no other notice need be given; and after due deliberation and sufficient cause
1
   The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments, LLC
(0302) and Emergent Capital, Inc. (3473). The location of the Debtors’ service address for purposes of these cases
is 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.
2
   The last four digits of the Debtor’s taxpayer identification number are: Imperial Premium Finance, LLC (4007).
The location of the Debtors’ service address for purposes of these cases is 1200 North Federal Highway, Suite 200,
Boca Raton, FL 33432.
3
   Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.

                                                         1
DOCS_DE:234375.4
                   Case 20-12602-BLS      Doc 223      Filed 07/27/21     Page 2 of 3




appearing therefore,

                   IT IS HEREBY ORDERED THAT:

                   1.    The Motion is GRANTED as set forth herein.

                   2.    The chapter 11 cases of Red Reef Alternative Investments, LLC (Case No.

20-12601 (BLS)) and Imperial Premium Finance, LLC (Case No. 20-12694 (BLS)) are hereby

dismissed. In each case, such dismissal is without prejudice to the Red Reef/Imperial Debtors’

rights to file future cases under any applicable chapter of the Bankruptcy Code.

                   3.    All prior orders entered by this Court in the Debtors’ cases or affecting the

Red Reef/Imperial Debtors shall continue to remain in full force and effect, notwithstanding the

dismissal of these cases.

                   4.    No later than three (3) business days following the entry of this Order, the

Debtors shall file a notice of dismissal of the Red Reef/Imperial Debtors’ chapter 11 cases (the

“Dismissal Notice”) on the docket of the above-captioned chapter 11 cases and serve the

Dismissal Notice on: (a) the U.S. Trustee; (b) any federal, state or local governmental agency to

the extent required by the Bankruptcy Code, the Bankruptcy Rules, the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware or order of the Court; (c) any party that has requested notice pursuant to Bankruptcy

Rule 2002 at the time of noticing; and (d) all other creditors and indenture trustees in accordance

with Bankruptcy Rule 2002(f)(2).

                   5.    The Red Reef/Imperial Debtors shall provide to the U.S. Trustee all

quarterly reports not already filed, including reports for any partial quarter, within 21 days after


                                                   2
DOCS_DE:234375.4
                   Case 20-12602-BLS      Doc 223      Filed 07/27/21     Page 3 of 3




entry of this Order, and pay any fees due to the U.S. Trustee pursuant to 28 U.S.C. § 1930,

including fees for disbursements up through the date of entry of this Order, even if for a partial

quarter (“Quarterly Fees”), within 28 days after entry of this Order; provided, however, that if

either of the Red Reef/Imperial Debtors seeks to dissolve prior to 21 days after the entry of this

Order, such Debtor shall pay all Quarterly Fees to the U.S. Trustee prior to dissolving.

                   6.    This Order shall be effective immediately upon its entry.

                   7.    This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation and/or interpretation of this Order.




Dated: July 27th, 2021                           BRENDAN L. SHANNON
Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE




                                                   3
DOCS_DE:234375.4
